            Case 4:20-cr-00014-LGW-CLR Document 38 Filed 09/24/20 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
                                       SAVANNAH DIVISION

                                            CLERK’S MINUTES

CASE NO.: 4:20-cr-14                                           DATE: 9/24/20
UNITED STATES OF AMERICA                                       TIME:     9:04-10:10
v.                                                             LOCATION:         6$9$11$+
SHARON ANN WALTON

Judge: Christopher L. Ray, US Magistrate Judge                 Courtroom Deputy: -DPLH%XUUHOO
Court Reporter: FTR-SAV                                        Law Clerk: Matt Traut
Probation Officer: n/a                                         Security: Green
Attorney(s) for Government: Stephen Lee
Attorney(s) for Defendant:     Cameron Kuhlman

PROCEEDINGS:             MOTION HEARING
Motion(s) before the Court:
(Doc. 23) Motion for Release of Brady Materials, (Doc. 24) Motion for Disclosure of Evidence Under Rule 12(b)
(4) and Extension of Time to File a Motion to Suppress Said Evidence, and (Doc. 25) Motion to Suppress
Statements, First MOTION for Hearing (Jackson-Denno)

Government’s witness(es):                                      Defendant’s witness(es):
     Matthew Williams-SA Secret Service




$'',7,21$/&200(17658/,1*6

Motion for Release of Brady Materials, (Doc. 23)-9:04
-Parties rely on filed Motions. -Motion under advisement, order to be entered.

Motion for Disclosure of Evidence, (Doc. 24)-9:06
-Argument Kulhman.-Response Lee. -Parties Directed to Confer within 14 days.
-Defendant to file status report within 14 days.

Motion to Dismiss, (Doc. 25)-9:24
-Witness Matthew Williams Sworn, -Exhibits 1-5 admitted for use of this hearing.
-Defendant allowed to object to exhibit 2 for future hearings.
-Direct of Williams-Lee, -Cross-Kuhlman,-Redirect-Lee, Recross-Kuhlman. -Redirect of Williams-Lee.
-Argument-Lee-10:01. -Argument-Kulhman-10:06.
-Motion taken under advisement.
